IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,494


EX PARTE TRUMAINE CARTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 05-02622-CRF-27 IN THE
272ND JUDICIAL DISTRICT COURT OF BRAZOS COUNTY


 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant pleaded guilty
to the felony offense of aggravated assault, and punishment was assessed at ten years'
confinement.  No direct appeal was taken.
	Applicant contends that his plea was not knowingly and voluntarily entered because
the plea was conditioned on him being sentenced to five years' probation following
successful completion of 150 days' incarceration.  The trial court has entered findings of fact
and conclusions of law, finding that Applicant successfully completed shock probation, but
that through no fault of Applicant or his attorney, the trial court lost jurisdiction to place
Applicant on probation.  Because the plea agreement cannot be enforced, the only available
remedy is to allow Applicant the opportunity to withdraw the plea.  Ex parte Bittikoffer, 802
S.W.2d 701, 702 (Tex. Crim. App. 1991); Ex parte Huerta, 692 S.W.2d 681, 682 (Tex. Crim.
App. 1985); Ex parte Burton, 623 S.W.2d 418, 419 (Tex. Crim. App. 1981).
	Habeas corpus relief is granted and Applicant is ordered remanded to the Sheriff of
Brazos County to answer the indictment in Cause No. 05-02622-CRF-272 from the 272nd
District Court of Brazos County.  

DO NOT PUBLISH
DELIVERED: September 13, 2006